Case 1:17-mc-00360-AT-RWL Document 173 Filed 06/02/20 Page 1 of1

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

 

ESSAR STEEL ALGOMA INC., DOC #:
DATE FILED: 6/2/2020

Plaintiff,

 

-against-

17 Misc. 360 (AT) (RWL)

NEVADA HOLDINGS, Inc., f/k/a SOUTHERN
COAL SALES CORPORATION, et al., ORDER

 

Defendants.
ANALISA TORRES, District Judge:

 

Having reviewed the parties’ joint status letter, ECF No. 171, it is hereby ORDERED
that:
1. By July 31, 2020, Plaintiff shall complete the depositions of Defendants’
expert witnesses;

2. By August 14, 2020, Plaintiff shall serve its Rule 56.1 Statement;

3. By August 28, 2020, Defendants shall respond to Plaintiff's Rule 56.1
Statement;

4. By September 4, 2020, Plaintiff shall file a pre-motion letter regarding
summary judgment; and

5. By September 11, 2020, Defendants shall respond to Plaintiffs pre-motion
letter.

It is further ORDERED that the case management conference scheduled for June 8,
2020 is ADJOURNED to September 17, 2020, at 10:40 a.m.

SO ORDERED.
Dated: June 2, 2020

New York, New York ,

ANALISA TORRES
United States District Judge

 
